UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6947


TONY TYRONE WILSON,

                  Petitioner - Appellant,

             v.

STATE OF SOUTH CAROLINA; WARDEN, BROAD RIVER CORRECTIONAL
INSTITUTION,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:09-cv-00303-SB)


Submitted:    January 27, 2010              Decided:   February 10, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Tyrone Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony   Tyrone     Wilson         seeks        to     appeal         the    district

court’s    order     adopting       the       recommendation         of       the       magistrate

judge and dismissing his 28 U.S.C. § 2254 (2006) petition as an

unauthorized, successive petition. 1                   The order is not appealable

unless    a   circuit      justice    or        judge      issues        a    certificate        of

appealability.        28    U.S.C.        §   2253(c)(1)          (2006);         see    Jones    v.

Braxton, 392 F.3d 683, 685, 691 (4th Cir. 2004) (certificate of

appealability required to appeal dismissal of habeas petition as

successive and unauthorized).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28       U.S.C.    §    2253(c)(2)             (2000).       A

prisoner      satisfies       this        standard          by      demonstrating              that

reasonable      jurists     would     find          that     any     assessment           of     the

constitutional       claims    by    the       district          court       is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Wilson has

     1
       This appeal is back from a limited remand to the district
court, in which the district court found good cause to extend
the time period in which Wilson could file his notice of appeal.
Fed. R. App. P. 4(a)(1), (5). Therefore, the appeal is timely.




                                               2
not   made    the    requisite   showing. 2     Accordingly,    we    deny   a

certificate     of    appealability    and    dismiss   the   appeal.        We

dispense     with    oral   argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




      2
        On appeal, Wilson alleges he never received the
February 25, 2009 report and recommendation of the magistrate
judge.   This assertion is supported by the record, and the
district court on limited remand voiced its willingness to
permit Wilson to file objections to the magistrate judge’s
report should this court remand the case for that purpose.
However, because the record makes clear that Wilson’s petition
is an unauthorized successive habeas petition, over which the
district court has no jurisdiction, we decline to remand the
case for that purpose.



                                       3